Case 19-50277-SCS        Doc 237     Filed 09/06/19 Entered 09/06/19 00:55:35           Desc Main
                                    Document      Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Newport News Division

 INSIGNIA TECHNOLOGY                                 Bankruptcy Case No. 19-50277-SCS
 SERVICES, LLC,                                      Chapter 11

                       Debtor.

                                     NOTICE OF HEARING

        PLEASE TAKE NOTICE that a hearing will be held before the United States Bankruptcy

 Court for the Eastern District of Virginia, Newport News Division, United States Courthouse,

 2400 West Avenue, Newport News, Virginia 23607, on Friday, October 11, 2019, at 11:00 a.m.

 to consider and act upon the following:

               i.      The Motion to Dismiss and Supporting Memorandum [Dkt. No. 177] (the

                       “Motion to Dismiss”) filed on behalf of John P. Fitzgerald, II, Acting

                       United States Trustee (the “Trustee”); and

               ii.     The Emergency Motion for the Appointment of a Chapter 11 Trustee [Dkt.

                       No. 155] (the “Trustee Motion”), filed on behalf of Mr. David La Clair

                       (“Mr. La Clair”).

        Your rights may be affected. You should read these papers carefully and discuss

 them with your attorney, if you have one in this bankruptcy case. (If you do not have an

 attorney, you may wish to consult one.)

        Under Local Rule 9013-1, if you wish to file a response to the Motion to Dismiss or the

 Trustee Motion, or if you wish the Court to consider your views on either Motion, then or your

 attorney must submit a written response, filed with the Clerk of the Bankruptcy Court and served
 John D. McIntyre (VSB No. 35925)
 MCINTYRE STEIN, PLLC
 101 West Main Street, Suite 920
 Norfolk, Virginia 23510
 Telephone: (757) 961-3900
 Telecopier: (757) 961-3966
 jmcintyre@mcintyrestein.com
 Counsel for David La Clair
Case 19-50277-SCS         Doc 237    Filed 09/06/19 Entered 09/06/19 00:55:35             Desc Main
                                    Document      Page 2 of 2


 on (i) counsel for Insignia Technology Services, LLC (the “Debtor”), the undersigned, and

 counsel for the Trustee, at least seven (7) days prior to the scheduled hearing date. If you mail

 your response to the Court for filing, you must mail it early enough so that the Court will receive

 it in a timely manner.

        If you file a response, or if you have already filed a response, then you must also appear

 at the scheduled hearing or the Court may deem any opposition to the applicable Motion as

 waived, treat the Motion as conceded, and issue an order granting the requested relief without

 further notice or hearing.

        PLEASE GOVERN YOURSELF ACCORDINGLY.

                                               Respectfully Submitted,
                                               David La Clair
                                               By:    /s/ John D. McIntyre
                                                      Of Counsel
 John D. McIntyre (VSB No. 35925)
 McIntyre Stein, PLLC
 101 W. Main Street, Suite 920
 Norfolk, VA 23510
 757-961-3900 (T)
 757-961-3966 (F)
 jmcintyre@mcintyrestein.com
 Counsel for David La Clair




                                                  2
